14‐1675‐pr
Lynch v. Superintendent Dolce




                                UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                                                           

                                           August Term, 2014

                      (Argued: May 7, 2015            Decided: June 18, 2015)

                                         Docket No. 14‐1675‐pr

                                           ________________

                                           ROBERT A. LYNCH,

                                                                              Petitioner‐Appellant,
                                                    — v. — 

                                        SUPERINTENDENT DOLCE,  

                                                                              Respondent‐Appellee.*

                                                                             
B e f o r e:

                                LEVAL, LYNCH, and DRONEY, Circuit Judges.

                                          __________________



         *
        The Clerk of Court is respectfully directed to amend the official caption in
this case to conform to the caption above. 
      Robert Lynch appeals from the denial of his petition for a writ of habeas

corpus based on a claim of ineffective assistance of appellate counsel.  Lynch’s

appellate counsel failed to raise the trial court’s refusal to give a requested

instruction on a necessary element of first‐degree robbery, and instead raised

significantly weaker issues, thus falling below objective standards of professional

competence.  The district court (Michael A. Telesca, Judge) denied Lynch’s

petition for habeas corpus, holding that the evidence presented at trial was

sufficient for a rational jury to find that Lynch possessed his co‐defendant’s

handgun at the time of the robbery.  That was the wrong prejudice standard to

apply.  Applying the correct standard, we conclude that the state courts’

dismissal of Lynch’s claim was an unreasonable application of clearly established

federal law, and that appellate counsel provided constitutionally ineffective

assistance.  We therefore REVERSE and REMAND with instructions to grant the

writ conditionally.  

                                                               

                    MALVINA  NATHANSON,  New  York,  NY,  for  petitioner‐
                    appellant.

                    MICHELLE E. MAEROV, Assistant Attorney General (Barbara
                    D.  Underwood,  Solicitor  General,  Nikki  Kowalski,  Deputy


                                               2
                    Solicitor  General  for  Criminal  Matters,  on  the  brief)  for  Eric  T.
                    Schneiderman, Attorney General of the State of New York, New
                    York, NY, for respondent‐appellee.

                                                                  

GERARD E. LYNCH, Circuit Judge:

      Robert Lynch appeals from the denial of his petition for a writ of habeas

corpus based on a claim of ineffective assistance of appellate counsel.  The state

court refused Lynch’s trial counsel’s request to charge the jury that, to find Lynch

guilty of first‐degree robbery by using or threatening the immediate use of a

dangerous instrument, it had to find that Lynch actually possessed a dangerous

instrument at the time of the crime.  Although trial counsel made a full record on

that request, and cited the applicable New York Court of Appeals case holding

such possession to be a required element of the crime, Lynch’s appellate counsel

failed to raise the trial court’s refusal to give the charge as an error.  New York

law is clear that Lynch was entitled to the requested instruction.  Indeed, after the

conviction – but before appellate counsel filed her opening brief – the Court of

Appeals reaffirmed the possession requirement, making clear that refusal to give

the requested instruction is reversible error.  Appellate counsel’s failure to raise

that issue and her decision instead to raise weaker issues that were unlikely to


                                                  3
succeed fell below prevailing norms of professional conduct.  Further, given the

weakness of the evidence that Lynch in fact possessed a weapon during the

robbery, the instructional error was not harmless, and there is a reasonable

probability that, had counsel raised the issue, the state appellate court would

have reversed Lynch’s conviction on the most serious count.  

      Lynch timely raised his ineffective assistance claim in a petition for a writ

of error coram nobis, which was denied without explanation by the New York

courts.  The district court (Michael A. Telesca, Judge) denied Lynch’s federal

petition for habeas corpus, holding that the evidence presented at trial was

sufficient for a rational jury to find that Lynch possessed his co‐defendant’s

handgun at the time of the robbery.  That was the wrong prejudice standard to

apply.  Applying the correct standard, and in light of the evidence at trial and the

pattern of the jury’s verdicts, we conclude that the state courts’ dismissal of

Lynch’s claim was an unreasonable application of clearly established federal law,

and that his appellate counsel provided constitutionally ineffective assistance. 

We therefore REVERSE and REMAND with instructions to grant the writ

conditionally.  




                                          4
                                  BACKGROUND

I.    The Crime

      On October 28, 2004, Rachel Tally‐Verstraten drove to the Family Dollar

store in Rochester, NY, with her two children.  She parked next to a dark‐colored

Dodge Stratus, in which she saw two men sitting.  Tally‐Verstraten got out of her

car and opened the back door to get her younger daughter out of a car‐seat.  She

then felt someone come up behind her and “shove[ ] something” into her right

side.  Joint App’x at 169.  Tally‐Verstraten’s assailant, later identified as Lynch,

told her that he had a gun and would shoot her in front of her children if she did

not relinquish her purse.  She looked down to see if Lynch did in fact have a gun

and asked if he was kidding.  He replied, “[N]o, give me your purse or I’ll hurt

you and your kids.”  Id.  Lynch then reached out and touched Tally‐Verstraten’s

pocket; she pushed him back and told him not to touch her.  The two began to

struggle over the purse; Lynch grabbed it, but Tally‐Verstraten would not let go. 

Lynch “cock[ed] his fist back” and hit Tally‐Verstraten in the face.  Id. at 171.  She

then released her grip on the purse.  Lynch got into the passenger side of the

Stratus and he and the other man drove away.  Two witnesses saw the robbery:

Ediberto Diaz, Sr., and his son, Ediberto Diaz, Jr.  By chance, the two Diazes


                                           5
found themselves several minutes later driving behind the same Stratus they had

seen at the Family Dollar.  They observed the car enter a gas station and two men

get out.  The Diazes called the police.  When the police arrived, the two men ran. 

Lynch was apprehended and told the officers, “I knew I shouldn’t have gotten

into that car.”  Id. at 184.  Meanwhile, other officers arrested a second man,

Rodney Brandon, and recovered an unloaded .22 caliber handgun from him, as

well as ammunition he was carrying in a separate pocket.  In a show‐up

procedure in the Family Dollar parking lot, the Diazes identified Lynch and

Brandon; Tally‐Verstraten stated that she was 80% certain that Lynch was the

man who stole her purse, but that she could not identify Brandon.  The purse was

found in the Stratus.  Lynch later made a statement to police, admitting that he

had “run up on the woman and bumped her in the mouth.”  Lynch v.

Superintendent Dolce, No. 12‐cv‐974 (W.D.N.Y. Feb. 26, 2013), ECF No. 11‐3, at

78.

II.   The Trial

      Lynch and Brandon were each indicted on two counts of first‐degree

robbery under New York Penal Law § 160.15(2) (armed with a deadly weapon)

and § 160.15(3) (using or threatening the immediate use of a dangerous


                                          6
instrument), and two counts of second‐degree robbery under Penal Law

§ 160.10(1) (aided by another person) and § 160.10(2)(a) (causing physical injury

to a non‐participant).  Brandon was also indicted on two counts of criminal

possession of a weapon.  The defendants were tried together.

      At trial, Tally‐Verstraten testified about her encounter with Lynch as

follows:

            Q:     And did he touch you anywhere else at that point?
            A:     He  touched  me  like  one  hand  on  the  left‐
                   hand side and like shoved something against
                   my right‐hand side waist (indicating).
            Q:     Now could you tell what he was shoving?
            A:     No.
            Q:     Could it have been his fist?
            A:     It could have been.
            Q:     Once you felt that you must have reacted to
                   it.  What did you do?
            A:     Um, I asked if he was kidding me.
            Q:     Did you turn to face him?
            A:     No, I was looking down.  I wanted to see if
                   there was a gun cause he said there was.
            Q:     When you were looking down ‐‐ pardon me;
                   what were you looking at?  His hands?
            A:     I  was  just  looking  down.    It  was  dark  so  I
                   didn’t see anything.
            Q:     Okay.  You’re certain once he said he had a
                   gun you took it upon yourself to find out if
                   that was true?
            A:     That’s right.
            Q:     Obviously ‐‐


                                         7
             A:    Yes.
             Q:    ‐‐ you concluded that he didn’t have a gun?
             A:    Yes.

Joint App’x at 176‐77.  The Diazes also testified that they never saw Lynch

possess or use a weapon during the robbery.

      Lynch did not present a defense,1 but Brandon testified on his own behalf. 

He said that he had never met Lynch and did not participate in the robbery. 

Instead, Brandon testified that on the day of his arrest, he had been walking

through a field when a man approached him and offered to sell him a gun for

$20.  Brandon obliged, testifying that he had bought the gun for “no purpose.” 

Id. at 200.  He was then walking down the street when the police accosted him,

searched him, found the gun he had just bought, and placed him under arrest.

      Later, at the charge conference, counsel for both defendants asked the trial

court to instruct the jury that, to convict under Penal Law § 160.15(3), the count

involving the use or threatened use of a dangerous instrument, the jury had to

find that the defendant possessed a dangerous instrument at the time of the



      1
        Lynch’s counsel sought to introduce a recording of a telephone call from
Tally‐Verstraten to 911, but the court denied the request.  See Lynch v.
Superintendent Dolce, No. 12‐cv‐974 (W.D.N.Y. Feb. 26, 2013), ECF No. 11‐3, at
282.

                                         8
robbery.  For authority, counsel cited the decision of the New York Court of

Appeals in People v. Pena, 50 N.Y.2d 400 (1980).2  In an oral decision, the trial

court acknowledged that case, but declined to give the possession instruction. 

Lynch’s counsel then asked the court again: 

             I requested you as to count two to include in your charge
             an  essential  element  of  the  commission  of  that  offense,
             that’s the charge that alleges the use or the threatened use
             of  a  dangerous  instrument,  I’d  ask  that  you  charge  the
             additional  element  that  the  robber/defendant  in  fact
             possessed a dangerous instrument.  

Joint App’x at 209.  The trial court again denied the request.

      The court subsequently instructed the jury that to convict of first‐degree

robbery under Penal Law § 160.15(3), the jury had to find only two elements:

first, that the defendant forcibly stole property; and second, that “during the

commission of [the] crime or an immediate flight therefrom, the defendant or

another participant in the crime used or threatened the immediate use of a



      2
         As relevant here, the Court of Appeals stated in that case, “[d]ecisional
law tells us that, though the statutory ground upon which the first degree
robbery count was brought is not explicit in that regard, the jury was required to
find that [the defendant] actually possessed a dangerous instrument at the time
of the crime.”  Pena, 50 N.Y.2d at 407 (citation omitted).  This statement was
arguably dictum, however, as the case did not involve an allegation of
instructional error.

                                           9
dangerous[ ] weapon; to wit, a handgun.”  Id. at 215.

       The jury convicted Lynch of robbery in the first degree, involving the use

or threatened use of a dangerous instrument.  It acquitted him, however, of

robbery in the first degree while armed with a deadly weapon, convicting him

instead of the lesser included offense of third‐degree simple robbery.  It also

convicted him of the two counts of robbery in the second degree (aided by

another person and causing physical injury to a non‐participant).  The jury

acquitted Brandon of all counts related to the robbery, but convicted him of

criminal possession of a weapon.  The trial court sentenced Lynch to a 12‐year

term of imprisonment for the first‐degree robbery count, 10‐year terms for the

second‐degree counts, and a 7‐year term for the third‐degree count, the sentences

to run concurrently.

III.   The Direct Appeal

       Lynch was represented by new counsel on appeal.  For reasons that are not

clear from the record, appellate counsel did not file her opening brief until

August 2010, nearly five years after the sentencing.  In the intervening years, the

New York Court of Appeals decided People v. Ford, 11 N.Y.3d 875 (2008), which

held, relying on Pena, that the trial court in that case had erred in failing to


                                          10
inform the jury that “actual possession” was an essential, though implicit,

element of dangerous‐instrument robbery, instead merely “parrot[ing] the

statute,” as the trial court did here.  Id. at 878.  Following Ford, New York

amended its pattern jury instructions for first‐degree robbery under Penal Law

§ 160.15(3) to include language stating that the People must prove that the

defendant “possessed a dangerous instrument.”  See People v. Grant, 17 N.Y.3d

613, 619 n.3 (2011), quoting CJI2d(NY) Penal Law § 160.15(3) (revised Jan. 5,

2009).

         Lynch’s counsel did not raise any claim of instructional error in his direct

appeal, however.  Instead, the appellate brief raised six issues, arguing that (1)

Lynch was never actually convicted of robbery in the first degree because the trial

transcript reflected that the court clerk asked the jury if it found Lynch guilty

only of third‐degree robbery; (2) the evidence was insufficient to support a

conviction for first‐degree robbery;3 (3) the evidence presented to the grand jury

and petit jury was insufficient to support the convictions for second‐degree

robbery; (4) the convictions were against the weight of the evidence; (5) the court



         3
       The first two issues were raised in the appellate brief as sub‐arguments
under one heading.  See Joint App’x at 37‐42.

                                           11
erred in excluding a 911 call that the defense sought to admit; and (6) the

sentence was excessively harsh.

      The New York Supreme Court Appellate Division, Fourth Department,

affirmed Lynch’s conviction and sentence on February 10, 2011.  People v. Lynch,

916 N.Y.S.2d 407 (4th Dep’t 2011) (“Lynch I”).  With regard to the court clerk’s

error in asking the jury whether they found Lynch guilty of third‐degree robbery,

the court held that the claim was unpreserved, and, in any event, the verdict

sheet and the trial court’s charge made it clear that the jury had in fact convicted

Lynch of first‐degree robbery.  See id. at 408.  Regarding the sufficiency and

weight of the evidence arguments, the court held, “Contrary to defendant’s

further contention, the evidence is legally sufficient to support the conviction. 

Viewing the evidence in light of the elements of the crimes as charged to the jury,

we conclude that the verdict is not against the weight of the evidence.”  Id. at 409

(citations omitted).  The Appellate Division found Lynch’s additional arguments

to be without merit.  Leave to appeal to the Court of Appeals was denied.  People

v. Lynch, 17 N.Y.3d 807 (2011). 

IV.   Postconviction Proceedings 

      Lynch timely filed a pro se petition for a writ of error coram nobis in the state


                                         12
court, arguing, inter alia, that his appellate counsel had rendered ineffective

assistance by failing to raise the instructional error in his direct appeal.  The

Appellate Division summarily denied the petition, stating only that, having

considered Lynch’s petition and supporting affidavit and the affirmation of the

Assistant District Attorney, “It is hereby ORDERED that the motion is denied.” 

Joint App’x at 86; People v. Lynch, 948 N.Y.S.2d 841 (4th Dep’t 2012).  Leave to

appeal to the Court of Appeals was again denied.  People v. Lynch, 19 N.Y.3d

1027 (2012).

      Lynch then filed a federal petition for a writ of habeas corpus, asserting the

ineffective assistance of appellate counsel claim, as well as several other issues. 

The district court denied the petition.  Lynch v. Superintendent Dolce, No.

1:12‐CV‐0974 (MAT), 2014 WL 1600379 (W.D.N.Y. Apr. 21, 2014) (“Lynch II”).  As

to the ineffective assistance of appellate counsel claim, the district court was “not

prepared to say . . . that appellate counsel was outside the wide range of

professionally competent assistance in failing to press [the instructional error

argument] on appeal.”  Id. at *12 (internal quotation marks omitted).  The district

court noted that respondent argued that the claim of instructional error was

unpreserved, and stated that “[c]ourts in this Circuit have consistently held that


                                          13
appellate counsel should not be faulted for failing to raise an unpreserved claim.” 

Id.  The district court went on, however, to “question[ ] the conclusion of the

assistant district attorney . . . that the ‘actual possession’ claim was unpreserved,”

id., noting that counsel had requested the charge, was rebuffed by the trial court,

and after the trial court gave its charge to the jury, the court asked whether there

were “any requests or exceptions to the charge other than those previously made a

part of the record.”  Id. (emphasis added) (alteration and internal quotation

marks omitted).  Thus, the district court stated, “Arguably . . . at least the judge

and the trial attorneys understood the ‘actual possession’ claim to be preserved.” 

Id.  

        The district court did not finally rule on the adequacy of counsel’s

performance, however.  Instead, it held that Lynch failed to demonstrate

prejudice, “because, as the Appellate Division found on appeal, the evidence was

legally sufficient for the jury to find that Petitioner ‘actually possessed’ the

handgun found later on [his] co‐defendant’s person.”  Id.  The district court

noted that while a robber’s mere assertion that he had a weapon is not enough to

convict of first‐degree robbery under New York law, here there was more: Tally‐

Verstraten felt her assailant press “an object” into her back as he announced it


                                          14
was a gun, and, immediately after the robbery, Lynch got into the car with

Brandon, who was later found with a gun.4  Id. at *13.  Based on this evidence,

the district court held that there was sufficient circumstantial evidence for a

rational juror to conclude that Lynch had a gun in his possession at the time of

the robbery, and that he used that gun to threaten Tally‐Verstraten and forcibly

steal her purse.  Id.  Therefore, the district court concluded that the outcome of

Lynch’s direct appeal would not have been different, even if appellate counsel

had raised the instructional issue.  Id.

      We granted a certificate of appealability solely on the issue of ineffective

assistance of appellate counsel.  Lynch v. Superintendent Dolce, No. 14‐1675 (2d

Cir. Aug. 29, 2014), ECF No. 27.

                                   DISCUSSION

I.    Standard of Review

      We review a district court’s denial of a petition for a writ of habeas corpus

de novo and the underlying state court’s denial for “an objectively unreasonable



      4
       The district court appears to have assumed that the driver of the car was
Brandon, and a reasonable jury could certainly have so found.  The actual jury,
however, may have had a reasonable doubt about that, as it acquitted Brandon of
involvement in the robbery.

                                           15
application of clearly established federal law,” as determined by the Supreme

Court.  Rivas v. Fischer, 780 F.3d 529, 546 (2d Cir. 2015) (internal quotation marks

omitted); see 28 U.S.C. § 2254(d)(1).  Where, as here, the state court does not

provide reasons for its dismissal of a petitioner’s claim, we consider “what

arguments or theories . . . could have supported[] the state court’s decision,” and

may grant habeas only if “fairminded jurists could [not] disagree that those

arguments or theories are inconsistent with the holding in a prior decision of” the

Supreme Court.  Harrington v. Richter, 562 U.S. 86, 102 (2011).

      The Sixth Amendment guarantees the right to effective representation on

direct appeal.  See Evitts v. Lucey, 469 U.S. 387, 396‐97 (1985).  In assessing a

claim that a lawyer’s representation did not meet the constitutional minimum,

we “indulge a strong presumption that counsel’s conduct f[ell] within the wide

range of professional assistance.”  Strickland v. Washington, 466 U.S. 668, 689

(1984).  To overcome that presumption, a petitioner must establish both parts of

the familiar Strickland test, showing, first, that his attorney’s performance “fell

below an objective standard of reasonableness,” id. at 688, and, second, that there

was prejudice, meaning a “reasonable probability” that, but for counsel’s error,

the outcome would have been different, id. at 694.  This test applies in the


                                          16
appellate context as well as at trial.  See Smith v. Robbins, 528 U.S. 259, 285

(2000); Clark v. Stinson, 214 F.3d 315, 321 (2d Cir. 2000).  In that context, counsel

has no duty to raise every non‐frivolous issue that could be raised.  See Jones v.

Barnes, 463 U.S. 745, 754 (1983).  Nevertheless, appellate counsel’s performance

must meet prevailing professional norms.  See Smith v. Murray, 477 U.S. 527,

535‐36 (1986), citing Strickland, 466 U.S. 668.  We have held that “a petitioner may

establish constitutionally inadequate performance [of appellate counsel] if he

shows that counsel omitted significant and obvious issues while pursuing issues

that were clearly and significantly weaker.”  Mayo v. Henderson, 13 F.3d 528, 533

(2d Cir. 1994).  “The claim whose omission forms the basis of an ineffective

assistance claim may be either a federal‐law or a state‐law claim, so long as the

‘failure to raise the state claim fell outside the wide range of professionally

competent assistance.’”  Id. (alteration omitted), quoting Claudio v. Scully, 982

F.2d 798, 805 (2d Cir. 1992).  

      To establish prejudice in the appellate context, a petitioner must show that,

had his claim been raised on appeal, there is a reasonable probability that it

would have succeeded before the state’s highest court.  See Claudio, 982 F.2d at

805.  Whereas counsel’s performance is evaluated based “on the facts of the


                                          17
particular case, viewed as of the time of counsel’s conduct,” Strickland, 466 U.S.

at 690, the prejudice determination “may be made with the benefit of hindsight.” 

Mayo, 13 F.3d at 534, citing Lockhart v. Fretwell, 506 U.S. 364, 372 (1993).  

II.   The Standard Applied

      At the outset, we pause to note what is at stake in this appeal.  This appeal

has no effect on Lynch’s well deserved and fairly obtained convictions for the

serious crimes of second‐ and third‐degree robbery, or the sentences imposed on

those counts.  The evidence showed that Lynch forcibly stole from a young

mother, threatening violence against her and her children and physically

assaulting her in the process, and made his getaway with the aid of another

person.  That evidence overwhelmingly supports his convictions for second‐ and

third‐degree robbery, for which he must serve a 10‐year prison term.  All legal

challenges to those convictions and that sentence have been rejected.

      Lynch was further sentenced, however, to two additional years in prison,

based on a conviction for first‐degree robbery.  New York has seen fit to divide

the crime of robbery into degrees, reserving the highest degree – carrying the

highest penalties – for a select group of the most serious cases of forcible stealing. 

These cases are marked by specified aggravating circumstances.  Lynch was


                                          18
convicted of this most serious category of robbery based on the aggravating

factor of using or threatening the immediate use of a dangerous instrument.  N.Y.

Penal Law § 160.15(3).  Notably, the jury acquitted him of a parallel charge of first‐

degree robbery based on his being actually armed with a deadly weapon.  Id.

§ 160.15(2).  The only dangerous instrument or deadly weapon of which there

was any evidence was the gun that Lynch claimed to have when threatening his

victim, which the prosecution argued was recovered from Brandon at his arrest.  

      On the face of the statute on which Lynch was convicted, there is an

apparent ambiguity: Can a defendant be guilty for threatening a victim with the

use of a dangerous weapon when the threat is, in effect, an empty one, because

the defendant did not actually possess any weapon?  Lynch’s counsel asked the

trial judge to advise the jury that such an empty (though obviously frightening

and malicious) threat would not aggravate the crime to first‐degree robbery. 

Trial counsel was astute to raise this issue.  If the jury was not told that actual

possession of a weapon was required, Lynch was very likely to be convicted of

first‐degree robbery: the victim’s testimony, which the jury had every reason to

believe, was unequivocal that Lynch had threatened to shoot her.  But if an

empty threat would not suffice, and possession of an actual weapon was


                                          19
required, as discussed more fully below, the defense would have a good chance

to avoid conviction on the most serious, aggravated charge.  

      In short, the legal issue that Lynch’s trial lawyer attempted to raise, and

that forms the underlying issue Lynch continues to press, could not result in

overturning his conviction and 10‐year sentence for second‐ and third‐degree

robbery, but does affect whether he was also guilty of first‐degree robbery.

      With these issues in mind, and with full respect for the state’s primary role

in reviewing its own convictions, we conclude, based upon a full review of the

law and the record of this case, that the district court erred in determining that

the state court’s decision denying Lynch’s claim of ineffective assistance of

appellate counsel was not an unreasonable application of clearly established

federal law.  

      A.     Appellate Counsel’s Performance

      As explained above, an appellate lawyer’s performance falls below

professional standards when she fails to raise a significant, obvious issue, “while

pursuing issues that [are] clearly and significantly weaker.”  Mayo, 13 F.3d at

533.  The jury instruction issue presented by trial counsel was precisely such a




                                         20
significant and apparent issue that a competent appellate attorney should have

pursued.  

      First, there is no question that the issue had merit, because the trial court’s

failure to give the requested instruction was unquestionably error under New

York law.  The principle that actual possession of a dangerous instrument is a

necessary element of first‐degree robbery by the threatened use of such an

instrument had been established in New York for a generation by the time of

Lynch’s trial.  In People v. Pena, decided in 1980, New York’s highest court

stated, “[d]ecisional law tells us that, though the statutory ground upon which

the first degree robbery count was brought is not explicit in that regard, the jury

was required to find that [the defendant] actually possessed a dangerous

instrument at the time of the crime.”  50 N.Y.2d at 407 (citations omitted). 

Although that statement may have been dictum, following Pena, the Fourth

Department twice held that an empty verbal threat to use a dangerous weapon

was legally insufficient for a conviction for robbery in the first degree and under

analogously‐worded statutes, because “[a]ctual possession of a dangerous

instrument is required for robbery in the first degree.”  People v. White, 548

N.Y.S.2d 119, 120 (4th Dep’t 1989); People v. Stefano, 522 N.Y.S.2d 391, 392 (4th


                                         21
Dep’t 1987).  Each of the other departments of the Appellate Division had

similarly so held by the time of Lynch’s trial.  See Grant, 17 N.Y.3d at 618

(collecting cases).  Thus, it was clearly error for the trial court to refuse to instruct

the jury that possession was an element of first‐degree robbery under Penal Law

§ 160.15(3).5 

       To the extent there was any doubt as to that requirement, it was dispelled

after Lynch’s conviction, but before his appellate counsel’s filing of the direct

appeal brief, when the Court of Appeals decided People v. Ford, 11 N.Y.3d 875

(2008).  That case reaffirmed the previously‐quoted language in Pena and held

that a jury instruction that fails to “use the term ‘actual possession,’ or in any

other way convey that requirement to the jury” constitutes reversible error.  Id. at

878.  Following Ford, but still before counsel filed the appellate brief in this case,


       5
         Moreover, the issue was fully preserved for appellate review. 
Respondent no longer presses the argument that it was not.  Lynch’s trial counsel
unambiguously requested an instruction that the jury must find that “the
robber/defendant in fact possessed a dangerous instrument” in order to find
Lynch guilty of robbery in the first degree under New York Penal Law
§ 160.15(3).  Joint App’x at 209.  After the trial court refused to give such an
instruction, and subsequently delivered its jury charge without any reference to
possession, the court asked counsel whether there were “any requests or
exceptions to the charge other than those previously made a part of the record.”  Id. at
216 (emphasis added).  There was thus no need for Lynch’s trial counsel to
reiterate his request as an exception to the charge.  

                                           22
the New York pattern jury instructions were amended to reflect that possession

was an element of robbery in the first degree with the use or threatened use of a

dangerous instrument.  See Grant, 17 N.Y.3d at 619 n.3, citing CJI2d(NY) Penal

Law § 160.15(3) (revised Jan. 5, 2009).  Consequently, although the charge given

by the trial court in 2005 was based on the then‐current pattern jury instruction,

the Ford decision in 2008 rendered beyond debate the conclusion that the trial

court erred in refusing to instruct on the possession element by the time the

appellate brief was filed in 2010.6

      The issue was thus plainly a “significant” one for appeal.  Criminal defense

lawyers are not often able to argue on appeal that the trial court refused a specific

request for a jury instruction that, at the time the appeal is heard, the state’s

highest court had recently held (based on long‐standing precedent) must be

given.  Moreover, the issue was patently obvious on the face of the record.  Trial




      6
        Furthermore, five months prior to counsel filing the appellate brief,
another department of the Appellate Division, relying on Ford, reversed a
conviction under Penal Law § 160.15(3) as a result of the trial court’s failure to
give a possession instruction.  See People v. Cordes, 897 N.Y.S.2d 479, 481 (2d
Dep’t 2010), citing Ford, 11 N.Y.3d at 878. 

                                          23
counsel had diligently made the charge request, citing the controlling precedent.7  

A simple Shepard‐search of that precedent would have revealed the recent Court

of Appeals case applying the precedent in a highly analogous context, the newly‐

revised pattern jury instructions including the omitted element, and the

multitude of Appellate Division cases holding that proof of actual possession was

required for a first‐degree robbery conviction.  Had appellate counsel conducted

that search, she would have recognized the error in the jury instruction and that

it was a promising ground for success on appeal.  The error, it is true, did not

affect most of the counts of conviction.  But, as discussed more fully below,

Lynch did not have any promising issues that could lead to his full exoneration,

or even to a new trial on all counts.  An issue that could result in reversal of the

first‐degree conviction would undo the most serious count of conviction, on

which Lynch had received the longest sentence.  Further, the omission cannot be

explained as a strategic decision to eschew arguments that attacked only the first‐

degree conviction; the first two arguments raised in Lynch’s appellate brief



      7
         Appellate counsel in fact cited Pena in the appellate brief, but did so only
in the context of the sufficiency of the evidence argument, and did not indicate
that there was any request to instruct the jury based on that case.  See Joint App’x
at 40‐41.

                                          24
addressed only that conviction.  Cf. Strickland, 466 U.S. at 690 (“[S]trategic

choices made after thorough investigation of law and facts relevant to plausible

options are virtually unchallengeable.”).

      Respondent argues that appellate counsel’s performance was not deficient,

because counsel’s argument that the evidence presented at trial was legally

insufficient to convict Lynch of first‐degree robbery and her argument that the

conviction was against the weight of the evidence were “essentially the same” as

the instructional issue.  Resp’t’s Br. 42.  Furthermore, the argument goes,

attacking the sufficiency of the evidence to support a first‐degree robbery

conviction offered the possibility of greater relief, since a finding of insufficient

evidence would result in outright acquittal, rather than just a new trial.  

      But counsel’s decision to challenge the sufficiency and weight of the

evidence in relation to the possession requirement does not support any

reasonable strategic basis for failing to raise the instructional error as a distinct,

alternative argument for relief.  Counsel did not face a choice between the two

arguments; they could have been presented as alternative grounds for reversal of

the first‐degree robbery conviction.  Moreover, counsel who was aware of the

Ford decision would have recognized that raising the sufficiency claim without


                                           25
pointing to the error in the jury instruction significantly weakened the sufficiency

argument.  While the Court of Appeals held in Ford that failure to instruct on

possession was error, because there was no objection to the erroneous charge in

that case, the court analyzed the sufficiency of the evidence “in light of the [trial]

court’s charge as given without exception.”  11 N.Y.3d at 878.  Thus, counsel’s

failure in this case to apprise the appellate court that trial counsel had requested

the correct charge had the additional deleterious effect of framing the analysis of

Lynch’s other claims through the lens of the charge as given.  And without the

actual possession instruction, the evidence was clearly sufficient to support a

finding beyond a reasonable doubt that Lynch was guilty of first‐degree robbery

based solely on his threat to shoot the victim.

      Respondent contended at oral argument that the Appellate Division would

not have analyzed the sufficiency of the evidence here as the Court of Appeals

did in Ford, because here, trial counsel did request the possession charge.  But

even assuming that the court would have analyzed the sufficiency of the

evidence in the context of the correct charge, rather than the charge as given,8 the


      8
        That assumption is dubious.  First, it requires us to suppose that the
Appellate Division scoured the record for objections by trial counsel that were
not raised on appeal.  Even indulging in that supposition, the Appellate Division

                                          26
sufficiency issue was inherently weaker than the instructional issue, both because

of the different standard applied to each kind of claim and because of the merits

of the specific claims in this case.  

       The sufficiency issue is analyzed on a standard of whether, viewing the

evidence in the light most favorable to the prosecution, a rational juror could

have found the essential elements of the crime beyond a reasonable doubt. 

See People v. Taylor, 94 N.Y.2d 910, 911 (2000).  Whether an erroneous jury

instruction is harmless, by contrast, is analyzed for whether “in light of the

totality of the evidence, there is no reasonable possibility that the [instructional]

error affected the jury’s verdict.”  People v. Douglas, 4 N.Y.3d 777, 779 (2005). 

The latter is plainly a far more favorable standard for an appellant.

       Further, the evidence that Lynch possessed a dangerous instrument, while

less than overwhelming, was (as the Appellate Division ultimately concluded)

sufficient for a rational, properly instructed jury to convict him of first‐degree

robbery: Lynch said he had a gun, Tally‐Verstraten felt “something” being

shoved against her, and the Diazes identified Brandon, who had a gun, as the


here actually stated – at least with regard to the weight issue – that it was
“[v]iewing the evidence in light of the elements of the crimes as charged to the
jury.”  Lynch I, 916 N.Y.S.2d at 409 (emphasis added).        

                                          27
person who was with Lynch at the gas station, and who, a reasonable jury could

infer, was with Lynch during the robbery.  The instructional issue, by contrast,

was a clear winner.  For the reasons discussed above, the legal error in the

instruction was plain, and the issue had been properly preserved.  Moreover,

while the evidence may have been sufficient to allow a jury to convict under the

correct instruction, Lynch had a strong argument that a properly‐instructed jury

might well have had a reasonable doubt about whether he did have a gun: as

discussed more fully below, none of the witnesses saw a gun during the robbery,

Tally‐Verstraten did not believe Lynch actually had one, the evidence about the

struggle suggested it was unlikely that Lynch was holding a gun while snatching

Tally‐Vertraten’s purse with one hand and punching her with the other, and

Brandon denied having been present at the robbery or having possessed a gun in

any relation to Lynch.  Nor are these arguments purely hypothetical: the jury

acquitted Lynch of the first‐degree charge that they were properly told did require

Lynch to be “armed” with a weapon, and the jury acquitted Brandon of

participating in the robbery.  The sufficiency argument that appellate counsel

raised was accordingly “clearly and significantly weaker” than the “significant

and obvious issue[ ]” of the instructional error.  Mayo, 13 F.3d at 533.


                                         28
      Respondent argues, however, that the omission of the instructional issue

from the appellate brief was strategic in any event, because counsel could have

made a reasonable strategic choice to raise only issues whose success on appeal

would result in dismissal of the indictment, rather than a new trial in which

Lynch could in theory have been exposed to a harsher sentence if re‐convicted.  

Counsel manifestly did not follow such a strategy, however, since she raised an

evidentiary issue (regarding exclusion of the 911 call), which, if successful, would

have entitled Lynch only to a new trial.  Forgoing the instructional issue therefore

could not have been a strategic choice to protect Lynch from the prospect of a

new trial and a higher sentence.9  Counsel’s failure to raise the instructional issue,

while pursuing other issues that were significantly weaker and had no strategic

benefit, fell below prevailing professional norms for an appellate attorney.




      9
         Obviously, counsel’s arguments regarding the convictions for second‐
degree robbery and the sentencing similarly offered no tactical advantage, as
neither attacked the conviction on the top count.  Absent a trial error requiring a
new trial on all counts, Lynch could only avoid conviction and prison by
identifying errors affecting each count of conviction.  Obtaining reversal of the
lesser convictions carrying lesser concurrent sentences would have little benefit
to Lynch if the 12‐year sentence for first‐degree robbery remained in place.

                                         29
      B.     Prejudice 

      The heart of the district court’s decision, however, and of the parties’

dispute, is Strickland’s prejudice prong.  In order to find prejudice, we must

determine whether there is a reasonable probability that the outcome of the

appeal would have been different; in other words, whether the Appellate

Division likely would have concluded that the trial court’s failure to give the

possession instruction was error, and that the error was not harmless beyond a

reasonable doubt.  See People v. Clyde, 18 N.Y.3d 145, 153 (2011) (noting that, for

errors of constitutional dimension, New York courts “apply [United States]

Supreme Court precedent in deciding whether the error is of a type that may be

harmless,” citing Chapman v. California, 386 U.S. 18 (1967)).  We have already

concluded that the instruction was error.  Consequently, the critical question in

this case is whether “in light of the totality of the evidence, there is no reasonable

possibility that the [instructional] error affected the jury’s verdict.”  Douglas, 4

N.Y.3d at 779.10    The district court determined that Lynch was not prejudiced


      10
          Respondent argues that we should apply New York’s harmlessness
standard for non‐constitutional error, namely, that an “error is harmless only
when there is overwhelming proof of the defendant’s guilt and no significant
probability that the jury would have acquitted the defendant were it not for the
error.”  People v. Robinson, 17 N.Y.3d 868, 870 (2011) (internal quotation marks

                                          30
by appellate counsel’s failure to raise the instructional issue, because “the

evidence was legally sufficient for the jury to find that Lynch ‘actually possessed’

the handgun found later on [his] co‐defendant’s person.”  Lynch II, 2014 WL

1600379, at *12.  That was the wrong standard.  The question is not whether the

evidence was sufficient to permit a conviction under the proper instructions – as

noted above, it was – but, rather, whether there is no reasonable possibility that

the failure to instruct on the possession requirement affected the jury’s verdict. 

Analyzing that question in light of the evidence presented at trial and the jury’s

verdicts on the various counts leads inexorably to the conclusion that the error

was harmful. 

      First, the evidence that Lynch himself possessed a gun during the robbery

was minimal.  Neither the victim nor the third‐party witnesses saw a gun in

Lynch’s possession during the robbery.  Tally‐Verstraten testified that she felt




omitted).  We disagree, because failure to instruct on an element of the offense is
error of a constitutional dimension.  See United States v. Tureseo, 566 F.3d 77, 86
(2d Cir. 2009).  But even under the less exacting non‐constitutional error
standard, the evidence here is not so overwhelming that, had counsel raised the
issue, there is no reasonable probability that the outcome of the appeal would
have been different.

                                         31
Lynch “shove[] something” in her waist, which “[c]ould . . . have been his fist,”11

and that she looked down to see whether he had a gun and concluded that he did

not.  Joint App’x at 176‐77.  That conclusion was supported by the evidence that,

while Lynch was struggling with the victim over her purse with one hand, he

punched her with his other hand.  Finally, in addition to Tally‐Verstraten’s

testimony that she did not believe Lynch had a gun, a reasonable jury could infer

from her courageous behavior – asking her assailant if he was kidding, pushing

him away, and refusing to let go of her purse – coupled with Lynch’s failure to

use or brandish a firearm in response, that Lynch did not possess a gun during

the robbery.  

      Moreover, the jury acquitted Lynch of the offense of first‐degree robbery

while armed with a deadly weapon.  N.Y. Penal Law § 160.15(2).  To be sure, the

jury’s decision to acquit Lynch of deadly‐weapon robbery, while convicting him

of dangerous‐instrument robbery, could be explained, as respondent urges, by

the fact that under New York law, a gun must be loaded to qualify as a deadly

weapon, whereas an unloaded gun could be a dangerous instrument if used as a



      11
         The testimony was not, as the district court stated, that Tally‐Verstraten
felt “an object” pressed against her.  Lynch II, 2014 WL 1600379, at *13.

                                         32
bludgeon.  See Resp’t’s Br. 29‐31.  But that argument merely shows that the

evidence could have been sufficient to support the conviction.  It remains possible

– indeed, it seems probable – that the jury distinguished between the trial court’s

instructions on the two counts because to be “armed with a deadly weapon,” Joint

App’x at 213 (emphasis added), on its face implies possession in its ordinary

meaning, while to “threaten[ ] the immediate use” of a dangerous instrument, id.

at 215, without the added instruction requiring possession, suggests that mere

threatening words are enough to convict. 

      Respondent argues, as the prosecutor did in summation, that the jury still

could have found possession based on the gun found on Lynch’s co‐defendant,

Rodney Brandon, during his arrest.  We assume without deciding that an

accomplice’s possession of a dangerous instrument at or near the scene of the

robbery would meet the requirement of a defendant’s possession.  The evidence,

taken in the light most favorable to the prosecution, was sufficient to permit a

reasonable jury to conclude that Brandon was the getaway driver, and that the

gun that was in his possession when he was arrested was in his possession in the

Family Dollar parking lot while Lynch was threatening his victim.  But Brandon

testified, offering an alternative account of his activities, and claiming that he had


                                         33
not been at the scene and had never even met Lynch.  While that explanation

does not, on a cold record, sound very compelling, the fact is that the jury

acquitted Brandon of any role in the robbery.  It is possible that the jury acquitted

Brandon for some other reason than a finding that he was not present at the

robbery, such as a lack of intent to rob, but either way, it did not find that he was

an accomplice.12   In light of that verdict, it can hardly be said that the

instructional error was harmless beyond a reasonable doubt.  Lynch could only

threaten the immediate use of a gun in Brandon’s possession if the two were

acting in concert; Brandon’s acquittal indicates that the jury was not convinced

beyond a reasonable doubt that they were.  Therefore, respondent’s contention

that the jury could have found possession of a dangerous instrument by Lynch

based on the gun later recovered from Brandon does not square with the jury’s




      12
          Respondent insisted at oral argument that the jury must have found that
Brandon was present at the robbery because it convicted Lynch of robbery in the
second degree, aided by another person.  See N.Y. Penal Law § 160.10(1).  But the
evidence permitted the jury to find that Lynch was aided by another person,
namely, the getaway driver, and that Brandon was not that person.  In that case,
the fact that Brandon was later found with a gun provides no evidence that a gun
was actually present when Lynch committed the robbery.  

                                           34
verdict as to Brandon.13  

      At best, the evidence at trial was sufficient to convict Lynch of first‐degree

robbery under New York Penal Law § 160.15(3), but it was not so overwhelming

that there is no reasonable possibility that the failure to charge the jury on the

possession requirement affected its verdict on that count.  The prejudice inquiry

in this case is not whether sufficient evidence existed to convict Lynch based on

his or Brandon’s possession of a weapon.  The question is whether the Appellate

Division would likely have concluded that it could be certain, beyond a

reasonable doubt, that a properly instructed jury would have seen it that way.



      13
         Respondent also argues that even if Lynch did not actually possess a
dangerous instrument, he could still be convicted on a theory of constructive
possession.  It is not clear that this is so.  While “possession” under New York
law generally includes constructive possession, N.Y. Penal Law § 10.00(8), the
Court of Appeals in Ford refers to “actual possession,” 11 N.Y.3d at 878
(emphasis added) (internal quotation marks omitted), a term usually used in
opposition to constructive possession, see, e.g., People v. Parazino, 366 N.Y.S.2d
440, 442 (1st Dep’t 1975) (“[T]he case is one of actual, as opposed to constructive
possession . . . .”).  Respondent noted at oral argument that the New York pattern
jury instruction for first‐degree robbery requires that the jury find only
“possession,” and the Court of Appeals cited this instruction approvingly in
Grant, 17 N.Y.3d at 619 n.3.  We need not decide whether constructive possession
can suffice for a conviction under New York Penal Law § 160.15(3), because even
assuming that it does, the jury could only find constructive possession by Lynch
of a gun actually possessed by Brandon if it found that the two were accomplices
in the robbery.  It did not so find. 

                                          35
The actual jury, however, apparently did not see it that way, because it acquitted

Lynch of being armed with a deadly weapon and acquitted Brandon of any

involvement in the robbery.  Based on the evidence presented at trial, and on the

jury’s verdicts, it is therefore clear that the trial court’s error was not harmless

beyond a reasonable doubt.  Consequently, had counsel raised the instructional

error on appeal, there is a reasonable probability that the Appellate Division

would have reversed Lynch’s conviction for first‐degree robbery.

      It is not enough, however, for us to conclude that, in our view, appellate

counsel provided ineffective assistance.  Our review function in habeas cases is

limited; we may only grant the writ if the state courts’ denial of a petitioner’s

claim was an unreasonable application of clearly established federal law, as

determined by the holdings of the United States Supreme Court.  28 U.S.C.

§ 2254(d)(1); Williams v. Taylor, 529 U.S. 362, 412‐13 (2000).  That standard is

easily met here.  The right to effective assistance of counsel on an appeal as of

right is firmly established by Supreme Court precedent.  See Evitts, 469 U.S. at

396‐97; Anders v. California, 386 U.S. 738, 744 (1967).  An appellate lawyer need

not raise every plausible claim and has a wide degree of professional discretion

to choose which issues to raise.  See Jones, 463 U.S. at 754.  But, to meet the


                                          36
constitutional minimum of effective assistance, counsel’s performance, judged on

the facts of the particular case and viewed as of the time of counsel’s conduct,

must be within the range – wide though it is – of professional competence.  Cf.

Smith v. Murray, 477 U.S. at 535 (concluding that counsel’s decision not to press

claim on appeal was not “an error of such magnitude that it rendered counsel’s

performance constitutionally deficient under the test of Strickland v.

Washington”).

      The Appellate Division denied Lynch’s coram nobis petition without

opinion.  In that circumstance, we must still defer to its decision, and deny relief

if there is any reasonable basis on which it can be found consistent with the

governing precedent.  See Richter, 562 U.S. at 102.  We have applied that

standard here.  As discussed above, we have considered every argument that

respondent has offered and that we could ourselves hypothesize.  Having

considered these arguments, we find no basis on which to conclude that a court

could reasonably determine that failing to raise a clearly meritorious claim of jury

instruction error that would likely lead to reversal of the most serious count of

conviction – accounting for a significant increase in the defendant’s sentence –

while raising other, weaker arguments, can be considered a strategic choice


                                         37
within the wide range of decisions that constitute professionally competent

assistance.  Nor can we conclude, given the minimal evidence of possession in

this case and the jury’s verdicts foreclosing nearly all possible alternative

explanations, that fairminded jurists could disagree as to whether there is a

reasonable probability that, had counsel raised the instructional issue, the

outcome of the appeal would have been different.  See id. at 101.  The Appellate

Division’s denial of Lynch’s coram nobis petition was therefore objectively

unreasonable, and the district court accordingly erred in denying his petition for

a writ of habeas corpus.

III.   Relief

       A final word as to appropriate relief.  A federal habeas court is authorized

by Congressional statute to “dispose of the matter as law and justice require.”  28

U.S.C. § 2243; see Hilton v. Braunskill, 481 U.S. 770, 775 (1987); Simmons v.

Reynolds, 898 F.2d 865, 869 (2d Cir. 1990).  In so doing, we are mindful of the

Supreme Court’s admonition that “Sixth Amendment remedies should be

tailored to the injury suffered from the constitutional violation and should not

unnecessarily infringe on competing interests.”  Lafler v. Cooper, 132 S. Ct. 1376,

1388 (2012) (internal quotation marks omitted).  “Thus, a remedy must neutralize


                                         38
the taint of a constitutional violation, while at the same time not grant a windfall

to the defendant or needlessly squander the considerable resources the State

properly invested in the criminal prosecution.”  Id. at 1388‐89 (internal quotation

marks and citation omitted).  

        In general, the appropriate remedy for ineffective assistance of appellate

counsel is to grant a new appeal.  See, e.g., Claudio, 982 F.2d at 806; but see

Ramchair v. Conway, 601 F.3d 66, 78 (2d Cir. 2010).  We do so here.  However,

because Lynch has already served a 10‐year term of imprisonment, which, for the

reasons discussed above, was properly imposed for his convictions for second‐

and third‐degree robbery, he remains incarcerated solely on the flawed first‐

degree robbery conviction.  Thus, if we simply ordered a new appeal without

more, Lynch would remain imprisoned based on a conviction that the Appellate

Division is likely to reverse, after an appeal that could easily consume much of

the time remaining on his sentence for the first‐degree robbery conviction.

Accordingly, in light of the unusual circumstances of this case and the prolonged

delay in Lynch’s first direct appeal, we instruct the district court to order Lynch

released pending his new appeal.  See Matthis v. Hood, 937 F.2d 790, 796 (2d Cir.

1991).       


                                          39
                                 CONCLUSION

      For the foregoing reasons, we REVERSE the judgment of the district court,

and REMAND the cause, with instructions to issue a writ of habeas corpus,

unless, within one week of our mandate, the State (1) moves to vacate the prior

judgment of the New York Supreme Court Appellate Division, Fourth

Department, to the extent that judgment affirmed Lynchʹs conviction for

first‐degree robbery; (2) consents to the reinstatement of Lynch’s direct appeal;

(3) certifies that Lynch has been released from custody pending the

determination of that appeal; and (4) consents that, absent a reason for

confinement that does not depend on his conviction for first‐degree robbery,

Lynch shall remain at liberty pending further order by the Appellate Division.

      The mandate shall issue forthwith.  




                                        40